UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4070


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

NELSON RANGEL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00081-MR-1)


Submitted:   November 6, 2012              Decided:   November 14, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nelson Rangel pled guilty pursuant to a plea agreement

to     one    count      of     possession        with   intent        to        distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2006).

The district court sentenced Rangel to 97 months’ imprisonment.

Rangel now appeals.             In accordance with Anders v. California,

386 U.S. 738    (1967),     Rangel’s        attorney     has    filed        a    brief

certifying     that     there    are    no    meritorious      issues       for        appeal.

Rangel has filed a pro se supplemental brief claiming that he

did not receive effective assistance of counsel and that his

sentence was unreasonable.             Finding no error, we affirm.

              First, we review Rangel’s sentence for reasonableness,

applying a “deferential abuse-of-discretion standard.”                             Gall v.

United States, 552 U.S. 38, 52 (2007).                    We begin by reviewing

the    sentence       for      significant        procedural     error,           including

improper      calculation        of    the       Guidelines    range,        failure       to

consider sentencing factors under 18 U.S.C. § 3553(a) (2006),

sentencing      based    on     clearly      erroneous    facts,       or    failure       to

adequately explain the sentence imposed.                  Id. at 51.             Only if we

find    a     sentence        procedurally        reasonable     can        we     consider

substantive reasonableness.               United States v. Carter, 564 F.3d
325,    328   (4th    Cir.     2009).        Here,    Rangel’s       within-Guidelines

sentence is presumed reasonable, United States v. Powell, 650
F.3d 388, 395 (4th Cir.), cert. denied, 132 S. Ct. 350 (2011),

                                             2
and     we    find    no   procedural       or    substantive         error    in     its

imposition.

              Next we consider Rangel’s pro se claim of ineffective

assistance       of    counsel.          Generally,      such    claims       are     not

cognizable      on    direct     appeal    unless     the   record      conclusively

establishes counsel’s “objectively unreasonable performance” and

resulting prejudice.           United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008).              Instead, ineffective assistance claims are

most appropriately pursued in a motion pursuant to 28 U.S.C.A.

§ 2255       (West    Supp.     2012).         Because   the     record       does    not

conclusively establish counsel’s ineffectiveness, we decline to

consider Rangel’s claim on direct appeal.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Rangel’s conviction and sentence.                               This

court    requires     counsel     to   inform     Rangel,   in    writing,      of    his

right to petition the Supreme Court of the United States for

further review.        If Rangel requests that a petition be filed but

counsel believes such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Rangel.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in   the     materials



                                           3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4